Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Species A (claims 1-10 and 14-18) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-10 and 14-18 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-18 of copending Application No. 17/110823.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘823 (claims 4-18) meets instant claims 1-10 and 14-18 in an anticipatory manner, because it discloses the claimed triazine polymer, a thermoplastic article comprising thereof, and an optical part comprising thereof:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  The laundry list case law may apply to meet the claims.

Claim(s) 1-3, 5-6, 8-10, and 14-18 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US 11180612.
‘612 (claims 1-6) meets instant claims 1-3, 5-6, 8-10, and 14-18  in an anticipatory manner, because it discloses the claimed triazine polymer having a Tg of 110-180 °C, a thermoplastic article comprising thereof, and an optical part comprising thereof:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The laundry list case law may apply to meet the claims. Furthermore, one ordinary skill in the art would have expected the polymer disclosed by ‘612 to feature the same reflective index and solubility, ‘612 obviously satisfy all of the material and chemical limitations of the instant invention-see MPEP 2112.01.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10 and 14-18 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamitani et al. (US 11180612).
Disclosure of ‘612 is adequately set forth in ¶2 and is incorporated herein by reference.
Kamitani (claims, abs., examples, Tables) discloses the claimed triazine polymer having a refractive index of 1.705 and Tg of 112 °C,  a thermoplastic article comprising thereof, and an optical part comprising thereof:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.The polymer would inherently exhibit the claimed solubility, because in view of the substantially identical composition (in this case, the disclosed polymer structure and Tg, an index of MW), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
Particularly in instant claim 3, one of ordinary skill would at once envisage selecting the aforementioned R2 as 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 to anticipate claim 3, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
	
Claim(s) 1-2, 4-9 and 14-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (JP 2009001658 listed on IDS).
Okada (claims, abs., Ex3, Tables) discloses the claimed triazine polymer having a refractive index of 1.70 and Mw of 102k,  an inherently thermoplastic article (before curing) comprising thereof, and a plastic lens comprising thereof:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The claimed Tg and solubility is met by the same inherency rationale of above ¶3.  
Particularly in instant claim 4, one of ordinary skill would at once envisage selecting the aforementioned R2 as the phenylene in Ex.2,  to anticipate claim 4, based on the same laundry list case law of above ¶3.

Claim(s) 1-4, 9-10, and 14-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (Macromolecules 2010, 43, 4613–4615).
You (abs., 4613–4615) discloses the claimed triazine polymer having a refractive index of 1.7492 and Tg of 116 °C,  an inherently thermoplastic article (before curing) comprising thereof, and a plastic lens comprising thereof:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

The claimed solubility is met by the same inherency rationale of above ¶3.

Claim(s) 1-4, 7, 10, and 14-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (JOURNAL OF POLYMER SCIENCE, PART A: POLYMER CHEMISTRY 2018, 56, 724–731).
Fu (abs., 724–731) discloses the claimed triazine polymers of PPS1 and 2 having a refractive index and Tg that meet the claimed ones and thermoplastic lens comprising thereof:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

The claimed solubility is met by the same inherency rationale of above ¶3.

Claim(s) 1-2, 5-6, 8-10, and 14-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kobunshi Ronbunshu, Vol.56, No.3, pp,159-165, Mar., 1999).
Kim (abs., 159-165, Tables) discloses the claimed triazine polymers of PPS1 and 2 having a calculated refractive index and Tg that meet the claimed ones, an inherently thermoplastic article (before curing) comprising thereof, and an optical part comprising thereof:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

The claimed solubility is met by the same inherency rationale of above ¶3.
Claim(s) 1-4, 7-10, and 14-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (Macromolecules 2011, 44, 9180–9186).
Nakagawa (abs., 9180–9186) discloses the claimed triazine polymer having a refractive index of 1.77 and Tg of 93-124 °C,  an inherently thermoplastic article (before curing) comprising thereof, and an optical article comprising thereof:

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

The claimed solubility is met by the same inherency rationale of above ¶3.

Claim(s) 1-3, 5-6, 8-10 and 14-18 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyao et al. (20180244915).
Miyao (claims, abs., 11, 55-56) discloses a thermoplastic article for optical components comprising:

    PNG
    media_image24.png
    246
    350
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    162
    423
    media_image25.png
    Greyscale
have a refractive index equal or greater than 1.7 and a Tg of 80-200 °C, a range that sufficiently specific to anticipate the instant claimed range (20-50 ºC).  Should the overlapping unsatisfying would render prima facie case of non-obviousness. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The claimed solubility is met by the same inherency rationale of above ¶3.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766